Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5, 7-9, 12-13, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent app. No. 16807336 Although the claims at issue are not identical, they are not patentably distinct from each other because the genus contains the species. 
16807336
16829571
1.    (Currently Amended) A touch sensing device to be applied to an electronic device having a touch operator including a touch member disposed in a housing, the touch sensing device comprising[[;]]:

a substrate disposed on an inner side surface of the touch member:

an inductor element disposed inside the touch member on a surface of the substrate

opposite the inner side surface of the touch member;

a conductor disposed inside the housingi-an4 spaced apart from the housing by a predetermined first distance, and spaced apart from the inductor by a predetermined second distance:
an oscillation circuit comprising the inductor element, and configured to generate an oscillating signal comprising different frequency change characteristics for each of 
an operation detection circuit configured to detect one or more of the touch input and the touch-force input in response to the frequency change characteristics of the oscillating signal from the oscillation circuit.


member disposed in a housing, the touch sensing device comprising: an inductor 
element spaced apart from an internal side surface of the touch member;  a 
support member disposed on an internal side surface of the housing or the touch 
member to support the inductor element disposed thereon;  a substrate on which 
the inductor element is disposed, the substrate being disposed on the support 
member;  and a circuit part connected to the inductor element and configured to 
detect a touch input and a touch-force input in response to different frequency 
change characteristics depending on the touch input and the touch-force input 
through the touch member.
11.    (Currently Amended) An electronic device, comprising: a touch member integrated with a housing;
a substrate disposed on an inner side surface of the touch member:
an inductor element disposed inside the touch member on a surface of the substrate
opposite the inner side surface of the touch member:
a conductor disposed inside the housing,. [[and ]]spaced apart from the housing by a predetermined first distance, and spaced apart from the inductor by a predetermined second distance:
an oscillation circuit comprising the inductor element, and generating an oscillating signal comprising different frequency change characteristics for each of a touch input and a touch-force input through the touch member; and
an operation detection circuit detecting one or more of the touch input and the touch-force input in response to the frequency change characteristics of the oscillating signal from the oscillation circuit.


12.  An electric device comprising: a touch member integrated with a housing;  
an inductor element spaced apart from an internal side surface of the touch 
member;  a support member disposed on an internal side surface of the housing 
or the touch member to support the inductor element spaced apart from the 
internal side surface of the touch member;  a substrate on which the inductor 
element is disposed, the substrate being disposed between the support member 
and the inductor element;  and a circuit part connected to the inductor element 
and configured to detect a touch input and a touch-force input in response to 
different frequency change characteristics depending on the touch input and the 
touch-force input through the touch member.

an inductance circuit comprising the inductor element 
a capacitance circuit comprising a capacitor element disposed on the substrate and connected to the inductance circuit; and
an amplification circuit configured to generate an oscillating signal comprising a resonant frequency by the inductance circuit and the capacitance circuit.
3.    (Original) The touch sensing device of claim 1, wherein the conductor is disposed on a bracket disposed inside the housing.
4.    (Original) The touch sensing device of claim 1, wherein the oscillation circuit is configured to generate the oscillating signal comprising a first frequency change characteristic according to a change in capacitance in touch input through the touch member, and configured to generate an oscillating signal comprising a second frequency change characteristic according to the change in capacitance and a change in inductance in touch-force input through the touch member.
5.    (Original) The touch sensing device of claim 1, wherein the operation detection circuit comprises:
a digital frequency converter configured to generate a count value by counting a clock signal using the oscillating signal from the oscillation circuit; and
an operation detector configured to detect one or more of a touch input and a touch-force input in response to the count value input by the digital frequency converter.

a frequency down converter configured to generate a divided reference clock signal by dividing a reference clock signal using a reference frequency divide ratio;
a cycle timer configured to generate a cycle count value by counting one cycle time of the divided reference clock signal, received by the frequency down converter, using the oscillating signal; and
a cascaded integrator comb (CIC) filter circuit configured to generate the count value by performing accumulated amplification on the cycle count value received by the cycle timer.
7.    (Original) The touch sensing device of claim 5, wherein the operation detector comprises:
a delay circuit configured to output a delay count value, by delaying the count value, received by the digital frequency converter, by a time determined in response to a delay control signal;
a subtraction circuit configured to output a difference value generated by subtracting the count value from the delay count value from the delay circuit; and
a touch-force slope detection circuit configured to output a touch detection signal comprising different types of detection information in response to a comparison result, by comparing the difference value received from the subtraction circuit with each of a preset touch threshold and a preset force threshold.
8.    (Original) The touch sensing device of claim 7, wherein the touch-force slope detection circuit comprises:

a touch slope detector configured to generate a touch detection signal in response to the difference value equal to or less than a touch threshold of a falling section for a predetermined time, when the first enable signal is in the active state;
a force slope detector configured to generate a force detection signal in in response to the difference value equal to or greater than a force threshold of a rising section for a predetermined time, when the second enable signal is in the active state; and
a detection signal generator configured to generate a touch detection signal comprising different types of detection information in response to the touch detection signal and the force detection signal.
9.    (Original) A portable electronic device comprising: the touch sensing device of claim 1;a controller; and a touchscreen.
10.    (Original) The portable electronic device of claim 9, wherein in response to one or more of the touch input and the touch-force input, the controller is configured to implement one or more of control power, navigate content display of the touch screen, lock the portable electronic device, control volume of a speaker, and control color of the touch screen.


between the support member and the inductor element. 
 
3.  The touch sensing device of claim 1, wherein the circuit part comprises an 
amplifier circuit of an oscillation circuit and an operation detection circuit, 
wherein the oscillation circuit further comprises a capacitor element disposed 
on the substrate, and comprises the amplifier circuit, comprised in the circuit 
part, to generate an oscillation signal, comprising first frequency change 
characteristics in response to parasitic capacitance formed in the substrate 
when a touch is input to the touch member, and an oscillation signal comprising 
second frequency change characteristics in response to a change in a distance 
between the touch member and the inductor element when force is input to the 
touch member, and wherein the operation detection circuit detects a touch input 
and a force-touch input in response to the first and second frequency change 
characteristics of the oscillation signal from the oscillation circuit. 
 
5.  The touch sensing device of claim 3, wherein the oscillation circuit 
further comprises: an inductance circuit comprising the inductor element 
disposed on the substrate;  a capacitance circuit comprising a capacitor 
element disposed on the substrate and connected to the inductance circuit;  and 
the amplifier circuit configured to generate the oscillation signal comprising 

circuit. 
 

7.  The touch sensing device of claim 3, wherein the operation detection 
circuit comprises: a frequency digital converter configured to count a clock 
signal using the oscillation signal from the oscillation circuit to generate a 
count value;  and an operation detector configured to detect one or more of a 
touch input and a touch-force input in response to the count value from the 
frequency digital converter. 
 
8.  The touch sensing device of claim 7, wherein the frequency digital 
converter comprises: a frequency down-converter configured to divide a 
reference clock signal using a reference frequency division ratio to generate a 
divided reference clock signal;  a periodic timer configured to count one 
period of time of the divided reference clock signal, received from the 
frequency down-converter, using the oscillation signal to generate a periodic 
count value;  and a cascade integrator-comb (CIC) filter circuit configured to 
perform cumulative amplification on the periodic count value, received from the 
periodic timer, to generate the count value. 
 
9.  The touch sensing device of claim 8, wherein the operation detector 
comprises: a delay circuit configured to delay the count value, received from 
the frequency digital converter, by a time determined in response to a delay 
control signal to generate a delayed count value;  a subtraction circuit 
configured to subtract the count value from the delayed count value from the 

detection circuit configured to compare the difference value with each of a 
preset touch threshold value and a force threshold value to output touch 
detection signals, having different detection information from each other, in 
response to a comparison result. 
 





a capacitance circuit comprising a capacitor element disposed on the substrate and connected to the inductance circuit; and

an amplification circuit configured to generate an oscillating signal comprising a resonant frequency by the inductance circuit and the capacitance circuit.

13.    (Original) The electronic device of claim 11, wherein the conductor is disposed on a bracket disposed inside the housing.

14.    (Original) The electronic device of claim 11, wherein the oscillation circuit is configured to generate the oscillating signal comprising a first frequency change characteristic according to a change in capacitance in touch input through the touch member, and configured to generate an oscillating signal comprising a second frequency change characteristic according to the change in capacitance and a change in inductance in touch-force input through the touch member.

15.    (Original) The electronic device of claim 11, wherein the operation detection circuit comprises:

a digital frequency converter configured to generate a count value by counting a clock signal using the oscillating signal from the oscillation circuit; and

an operation detector configured to detect one or more of a touch input and a touch-force input in response to the count value input by the digital frequency converter.

16.    (Original) The electronic device of claim 15, wherein the digital frequency converter comprises:

a frequency down converter configured to generate a divided reference clock signal by 

a cycle timer configured to output a cycle count value generated by counting one cycle time of the divided reference clock signal, received by the frequency down converter, using the oscillating signal; and

a cascaded integrator comb (CIC) filter circuit configured to output the count value generated by performing accumulated amplification on the cycle count value received by the cycle timer.

17.    (Original) The electronic device of claim 15, wherein the operation detector comprises:

a delay circuit configured to output a delay count value, by delaying the count value, received by the digital frequency converter, by a time determined in response to a delay control signal;

a subtraction circuit configured to output a difference value generated by subtracting the count value from the delay count value from the delay circuit; and

a touch-force slope detection circuit configured to output a touch detection signal comprising different types of detection information in response to a comparison result, by comparing the difference value received from the subtraction circuit with each of a preset touch threshold and a preset force threshold.

18.    (Original) The electronic device of claim 17, wherein the touch-force slope detection circuit comprises:

a slope detector configured to output a first enable signal in an active state in response to a falling difference value, and output a second enable signal in an active state in response to a rising difference value, by determining whether the difference value is falling or rising;



a force slope detector configured to generate a force detection signal in in response the difference value equal to or greater than a force threshold of a rising section for a predetermined time, when the second enable signal is in the active state; and

a detection signal generator configured to generate a touch detection signal comprising different types of detection information in response to the touch detection signal and the force detection signal.

19.    (Original) A portable electronic device comprising: the touch sensing device of claim 11; a controller; and a touchscreen.

20.    (Original) The portable electronic device of claim 19, wherein in response to one or more of the touch input and the touch-force input, the controller is configured to implement one or more of control power, navigate content display of the touch screen, lock the portable electronic device, control volume of a speaker, and control color of the touch screen.

amplifier circuit of an oscillation circuit and an operation detection circuit, 

on the substrate, and comprises the amplifier circuit, comprised in the circuit 
part, to generate an oscillation signal, comprising first frequency change 
characteristics in response to parasitic capacitance formed in the substrate 
when a touch is input to the touch member, and an oscillation signal comprising 
second frequency change characteristics in response to a change in a distance 
between the touch member and the inductor element when force is input to the 
touch member, and wherein the operation detection circuit detects a touch input 
and a force-touch input in response to the first and second frequency change 
characteristics of the oscillation signal from the oscillation circuit. 
 
15.  The electric device of claim 13, wherein the oscillation circuit further 
comprises: an inductance circuit comprising the inductor element disposed on 
the substrate;  a capacitance circuit comprising a capacitor element disposed 
on the substrate and connected to the inductance circuit;  and the amplifier 
circuit configured to generate the oscillation signal comprising a resonant 
frequency formed by the inductance circuit and the capacitance circuit. 
 
17.  The electric device of claim 13, wherein the operation detection circuit 
comprises: a frequency digital converter configured to count a clock signal 
using the oscillation signal from the oscillation circuit to generate a count 

input and a touch-force input in response to the count value from the frequency 
digital converter. 
 
18.  The electric device of claim 17, wherein the frequency digital converter 
comprises: a frequency down-converter configured to divide a reference clock 
signal using a reference frequency division ratio to generate a divided 
reference clock signal;  a periodic timer configured to count one period of 
time of the divided reference clock signal, received from the frequency 
down-converter, using the oscillation signal to generate a periodic count 
value;  and a cascade integrator-comb (CIC) filter circuit configured to 
perform cumulative amplification on the periodic count value, received from the 
periodic timer, to generate the count value. 
 
19.  The electric device of claim 18, wherein the operation detector comprises: 
a delay circuit configured to delay the count value, received from the 
frequency digital converter, by a time determined in response to a delay 
control signal to generate a delayed count value;  a subtraction circuit 
configured to subtract the count value from the delayed count value from the 
delay circuit to generate a difference value;  and a touch-force slope 
detection circuit configured to compare the difference value with each of a 
preset touch threshold value and a force threshold value to output touch 
detection signals, having different detection information from each other, in 
response to a comparison result. 












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (2019/0101417) hereinafter, Patel in view of Rosenberg et al (2019/0339776) hereinafter, Rosenberg.

In regards to claim 1, Patel teaches a touch sensing device applicable to an electric device comprising a touch member disposed in a housing, the touch sensing device comprising (abstract):
	 an inductor [0033] (fig. 1d 143 sensing coil/ inductor) element spaced apart from an internal side surface of the touch member (fig. 1d 122 [0025, 0027]) [0033] (fig. 1d 143 sensing coil/ inductor);  
	a support member disposed on an internal side surface of the housing or the touch member to support the inductor element disposed thereon (fig. 1c (130) [0046]);  

    PNG
    media_image1.png
    623
    794
    media_image1.png
    Greyscale

	a substrate on which the inductor element is disposed, the substrate being disposed on the support member (fig. 1c 140);  and 
	a circuit part (fig. 1d (147) [0027-0030]) connected to the inductor element and configured to detect a touch input [0027] 
	Patel fails to expressly teach a circuit part connected to the inductor element and configured to detect a touch input and a touch-force input in response to different frequency change characteristics depending on the touch input and the touch-force input through the touch member.

[0179] In the implementation described above in which the touch sensor 110 includes a pressure-sensitive touch sensor 110 that outputs values representative of locations and forces (or pressures) of touch inputs across a touch sensor surface 112, the controller 150 can: read electrical values (e.g., electrical resistance) between sense electrode and drive electrode pairs 116 in the touch sensor 110; detect application of a first input at a first location on the touch sensor surface 112 based on a first change in resistance between a first sense electrode and drive electrode pair 116, in the array of sense electrode and drive electrode pairs 116, below the first location on the touch sensor surface 112; and interpret a first force magnitude of the first input based on a magnitude of the first change in resistance.  In response to the first force magnitude of the first input exceeding a minimum force threshold, the controller 150 can: immediately trigger the driver 152 to transiently (i.e., temporarily) polarize the inductor 124 at (e.g., approximately the first time of the first time); and output a first touch image representing the first location and the first force magnitude of the first input on the touch sensor surface 112 at approximately the first time (e.g., within 50 milliseconds of detecting the first touch on the touch sensor surface 112).

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Patel to further include a circuit part connected to the inductor element and configured to detect a touch input and a touch-force input in response to different frequency change characteristics depending on the touch input and the touch-force input through the touch member as taught by Rosenberg in order to reduce components. 


In regards to claim 12, Patel teaches an electric device comprising: a touch member integrated with a housing;(fig. 1a (111))  
	an inductor element spaced apart from an internal side surface of the touch 
member; (fig. 1d 122 [0025, 0027]) [0033] (fig. 1d 143 sensing coil/ inductor);  
	 a support member disposed on an internal side surface of the housing 
or the touch member to support the inductor element spaced apart from the 
internal side surface of the touch member; (fig. 1c (130) [0046]);  
	a substrate on which the inductor element is disposed, the substrate being disposed between the support member and the inductor element; (fig. 1c 140);    and
	 a circuit part (fig. 1d (147) [0027-0030])  
	Patel fails to teach a circuit part connected to the inductor element and configured to detect a touch input and a touch-force input in response to different frequency change characteristics depending on the touch input and the touch-force input through the touch member.
	However, Rosenberg teaches a circuit part connected to the inductor element and configured to detect a touch input and a touch-force input in response to different frequency change characteristics depending on the touch input and the touch-force input through the touch member. [179-180].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Patel to further include a circuit part connected to the inductor element 
 
In regards to claim 2, Patel in view of Rosenberg teaches the touch sensing device of claim 1, wherein the substrate is disposed between the support member and the inductor element. (fig. 1c 140, 141 and 130 bottom) Patel;   
In regards to claim 3 and 13, Patel in view of Rosenberg teaches The touch sensing device of claim 1, wherein the circuit part comprises an amplifier circuit of an oscillation circuit and an operation detection circuit,(fig. 1d (amp 146)) Patel wherein the oscillation circuit further comprises a capacitor element disposed on the substrate, and comprises the amplifier circuit, comprised in the circuit part, to generate an oscillation signal (fig. 1d (145)) Patel, comprising first frequency change characteristics in response to parasitic capacitance formed in the substrate when a touch is input to the touch member, and an oscillation signal comprising second frequency change characteristics in response to a change in a distance between the touch member and the inductor element when force is input to the touch member, and wherein the operation detection circuit detects a touch input and a force-touch input in response to the first and second frequency change characteristics of the oscillation signal from the oscillation circuit [0034-0037] Patel [0066-0069] Rosenberg. 
In regards to claim 4 and 14, Patel in view of Rosenberg teaches the touch sensing device of claim 3, wherein the support member comprises: one end attached to 
In regards to claims 5 and 15, Patel in view of Rosenberg teaches touch sensing device of claim 3, wherein the oscillation circuit further comprises: an inductance circuit comprising the inductor element disposed on the substrate (fig.  1c (141) and fig. 1d 143) Patel and ;  a capacitance circuit comprising a capacitor element disposed on the substrate and connected to the inductance circuit (fig. 1d (145) Patel);  and the amplifier circuit configured to generate the oscillation signal comprising a resonant frequency formed by the inductance circuit and the capacitance circuit (fig. 1d (146)) Patel. 
In regards to claim 6 and 16, Patel in view of Rosenberg teaches touch sensing device of claim 3, wherein the oscillation circuit is configured to generate the oscillation signal comprising capacitance, changed when a touch is input through the touch member, and comprising the first frequency change characteristics in response to the change in the capacitance, and wherein the oscillation circuit is configured to generate the oscillation signal comprising capacitance [0033-0036] Patel, changed when touch-force is input through the touch member, and comprising the second frequency change characteristics in response to the change in the capacitance [0155, 179-181] Rosenberg. 
In regards to claim 7 and 17, Patel in view of Rosenberg teaches touch sensing device of claim 3, wherein the operation detection circuit comprises: a frequency digital converter configured to count a clock signal using the oscillation signal from the oscillation circuit to generate a count value [0051] Patel;  and an operation detector configured to detect one or more of a touch input and a touch-force input in response to the count value from the frequency digital converter [0052] Patel. 
 

Allowable Subject Matter
Claim 8-11, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT SITTA/Primary Examiner, Art Unit 2694